department of the treasury internal_revenue_service washington d c tax exempt and government entities ‘release nee a5 a00l date date no third party contact wee soto contact person identification_number telephone number employer_identification_number dear this is in response to your ruling_request for an advance_ruling under sec_1_507-2 that you can be expected to satisfy the requirements of sec_507 of the internal_revenue_code during the 60-month period beginning date you are exempt from federal_income_tax as an organization described in sec_501 of the code and classified as a private_operating_foundation under sec_4942 you have provided notice that you intend to terminate your private_foundation_status by operating as a public charity described in sec_170 and sec_509 of the code you operate a program for disadvantaged and at-risk youth the program is a comprehensive five-year teen leadership and volunteerism program the program consists of a month-long summer camp and year long community involvement from eighth grade through high school graduation the goals of your program are to help teens achieve their full potential for the benefit of themselves their families and their communities with a five-year progressive structure the specific program and activities at each age level are unique and build on previous experiences to help the teens grow and succeed teens from disadvantaged circumstances are invited to apply to your program through nominations by local community partners schools and youth service agencies your program is operated in five metropolitan areas and you partner with more than seventy community partners in six metropolitan areas after teens are selected to the program they commit to stay in the year-round program for five years and maintain good grades and good behavior during your first few years of existence your focus was on creating a model program and selecting the staff and partners needed for early success during this phase you were primarily supported by your related for-profit corporation nevertheless you were able to raise significant public support approximating of your total support you expect your public support to increase significantly in the near future due to planned public fundraising events that will be -2- conducted in the five metropolitan areas where you will conduct the programs you expect the public support to significantly exceed the levels of public support that you received in the past and to continue to meet the one-third public support_test of sec_170 in the future your long term goal is to endow each of the five local programs combining existing resources with significant public support prior to date you partnered with two organizations to establish significant endowments in two of the communities in which you operate most of the support received for these endowments qualifies as public support currently you are involved in a fundraising campaign in another community where you have formed a local board_of prominent business and community leaders fundraising campaigns in two other communities in the next to months based on the success of your fundraising efforts to date you predict a significant increase in public support for your programs during the month period commencing on date you plan on starting you are requesting the following ruling as contemplated by sec_1_507-2 of the income_tax regulations you can be expected to satisfy the requirements of sec_507 of the code during the month period beginning date and upon completion be described in sec_170 and sec_509 of the code law sec_509 of the code provides that the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii and an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees sec_170 of the code describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a government unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_1_170a-9 of the income_tax regulations provides for the definition of a sec_170 organization in general an organization is publicly supported of it normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that an organization will be treated as a publicly_supported_organization if the total amount of support which the organization receives from governmental units referred to in sec_170 from contributions made directly or indirectly from the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization -3- sec_507 of the code provides that the private_foundation_status of an organization with respect to which there have not been willful and flagrant acts giving rise to liability for tax under sec_42 shall be terminated if i the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii the organization notifies the secretary in such manner as the secretary may by regulations prescribe before the commencement of such month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the secretary in such manner as the secretary may by regulations prescribed immediately after the expiration of such month period that such organization has complied with clause i sec_1_507-2 of the regulations provides that in order to meet the requirements of sec_507 for the 60-month termination period as a sec_509 or organization an organization must meet the requirements of sec_509 or as the case may be for a continuous period for at least calendar months in determining whether an organization seeking status under sec_509 as an organization described in sec_170 or vi or sec_509 normally meets the requirements set forth under such sections support received in taxable years prior to the commencement of the month period shall not be taken into consideration except as otherwise provided in this section therefore in such cases rules similar to the rules applicable to new organizations would apply sec_1_507-2 of the regulations provides that for purposes of sec_507 an organization will be considered to be a sec_509 organization described in sec_170 of the code for a continuous period of calendar months only if the organization satisfies the provisions of sec_1_170a-9 based upon aggregate data for such entire period rather than for any shorter period set forth in sec_1_170a-9 except for the substitution of such 60-month period for the periods described in sec_1 170a- e all other provisions of such regulations pertinent to determining an organization’s normal sources of support shall remain applicable sec_1_507-2 of the regulations provides that an organization which is terminating its private_foundation_status as described in sec_507 over a month period may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 during the month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the 60-moht period the issuance of the ruling will be discretionary with the commissioner sec_1_507-2 of the regulations provides that in determining whether an organization can reasonably be expected within the meaning of subparagraph of this paragraph to meet the requirements of sec_507 for the 60-month period the basic consideration is whether its organizational structure taking into account any revisions made prior to the beginning of the 60-month period proposed programs or activities intended -4- method of operation and projected sources of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and paragraph d of this section during the 60-month period in making such a determination all pertinent facts and circumstances shall be considered based on the information you submitted about your planned and ongoing fundraising activities we conclude that you are likely to meet the public support_test of sec_170 over a month period beginning date because you received at least of your total support from direct or indirect_contributions from the general_public during that time accordingly we conclude that you can be expected to satisfy the requirements of sec_507 of the code during the month period beginning date pursuant to the provisions of sec_1_507-2 of the regulations you cannot rely on this ruling to avoid imposition of tax under sec_4940 of the code consequently if you do not pay the tax imposed by sec_4940 of the code for any taxable_year or years during the month period and it is subsequently determined that such tax is due for such year or years because you did not in fact complete a successful termination pursuant to sec_507 and were not treated as an organization described in sec_509 or for such years you are liable for interest in accordance with sec_6601 if any amount of tax under sec_4940 has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or prior to the revocation of such ruling is due to reasonable_cause the penalty under sec_6651 with respect to the tax imposed by sec_4940 shall not apply pursuant to sec_1_507-2 of the regulations for purposes of sec_170 sec_545 sec_556 sec_642 sec_4942 sec_4945 sec_2055 sec_2106 and sec_2522 grants or contributions to you as an organization which has obtained a ruling under sec_1_507-2 e of the regulations will be treated as made to an organization described in sec_509 or as the case may be until notice that such advance_ruling is being revoked is made to the public such as by publication in the internal_revenue_bulletin the preceding sentence shall not apply however if the grantor or contributor was responsible for or aware of the act or failure to act that resulted in the organization's failure to meet the requirements of sec_509 or or acquired knowledge that the internal_revenue_service had given notice to such organization that its advance_ruling would be revoked even through you are treated as a non-private foundation for some purposes pursuant to sec_6033 and sec_6056 of the code you are still required to file an annual return form pf return of private_foundation or sec_4947 trust treated as private_foundation page of form_990-pf has a block to indicate that you are in the process of terminating your private_foundation_status you should attach a copy of this ruling to each 990-pf you file during the month period of your termination form_990-pf must be filed by the 15th day of the fifth month after the end of your annual_accounting_period a penaity of dollar_figure per day is charged when a return is filed late unless there is a reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for such year which ever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it -5- this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra cowen steven b grodnitzky acting manager exempt_organizations technical group enclosure notice
